Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The amendments to the claims, 08/03/2021, have been entered and made of record.

Claims 1-19 are canceled. 
Claims 20-39 are pending with claims 20-22, 28-33 and 36-39 being amended.


Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 08/03/2021 have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 20-22, 25, 28-30, 33 and 36-38  rejected under 35 U.S.C. 103 as being unpatentable over Juang et al. (“Juang”) [U.S Patent Application Pub. 2017/0310945 A1] in view of Challapali et al. (“Challapali”) [US 2002/0051491 A1]

Regarding claim 20, Juang meets the claim limitations as follows:
A method comprising: 
obtaining projection data (e.g. Geometric Shapes 303, Two-Dimensional Shapes 304, Skybox 305) [Fig. 3, 6, 7; para. 0038-0060: disclose the ‘projections of visually-perceived native volumetric video’ for a “close”, “intermediate” or “distant” object] generated from a projection geometry of an object (i.e. a ‘spherical projection’) [para. 0038],  in a texture picture (i.e. 3600  Video ‘301’; Point Cloud ‘302’) [Fig. 3] of volumetric video data; 

examining one or more property of the projection data (i.e. ‘depth’) to determine whether at least one predetermined condition is fulfilled [Fig. 3,4, 6, 7: disclose examining depths (e.g. ‘Skybox depth?’) for a different type of encodings ‘Encode Video and Tiles 670’ or ‘Encode Geometric Shapes and Textures 680’; para. 0062-0068];

in response to the examining revealing that at least one predetermined condition is fulfilled (i.e. detecting Geometry Depths 720 for different type of encoding 760 or 770) [Fig. 4, 6, 7], adapting at least one compression parameter (e.g. the format of compressed volumetric video ‘400’: Shape Textures Format 403 for “close” depth, Card Video Format 405 for “intermediate” depth or Skybox Format 407 for “distant” depth) [Fig. 4; para. 0062-0068] for the projection data; 

wherein the parameter comprises (i.e. ‘encode video and tiles 760’ and ‘encode geometric shapes and textures 770’) [Fig. 6, 7]: a number of bits assigned to the project data, or a bitrate assigned to the projection data; and 

compressing the projection data with using the at least one compression parameter (e.g. Encode Video and Tiles 670 or Encode Geometric Shapes and Textures 680) [Fig. 4, 6, 7; para. 0077-0106: disclose a type of encoding ‘670’ or ‘680’ selected for condition of Geometry ‘402’, Cards ‘404’ or Skybox Tiles ‘406’].
Juang does not disclose explicitly the following claim limitations:

However in the same field of endeavor Challapali discloses the deficient claim as follows: 
wherein the parameter comprises: a number of bits assigned to the project data, or a bitrate assigned to the projection data [para. 0007-0008: encode the foreground information at a first rate and the background information at a second lower bit rate].
Juang and Challapali are combinable because they are from the same field of image processing
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Juang and Challapali as motivation to assign different encoding bitrates for close and distant objects so as to overcome limited bandwidth in video conference [Challapali:  para. 0004].



Regarding claim 21, Juang meets the claim limitations as follows:
The method according to claim 20 further comprising: obtaining a volumetric presentation (i.e. 3600  Video ‘301’; Point Cloud ‘302’) [Fig. 3]; and dividing the volumetric presentation to two or more projections (e.g. Geometric Shapes 303, Two-Dimensional Shapes 304, Skybox 305) [Fig. 3, 6, 7; para. 0038-0060: disclose ‘The raw volumetric video is divided into three regions’; the ‘projections of visually-perceived native volumetric video’ for a “close”, “intermediate” or “distant” object].


Regarding claim 22, Juang meets the claim limitations as follows:
The method according to claim 20, wherein the at least one predetermined condition comprises one or more of the following: an amount of motion of the object; an amount of high frequency components of the object; whether the object (i.e. ‘Detect Image Depths 630’ e.g. Skybox Depth? Or Intermediate depth?) [Fig. 3, 6, 7; para. 0038-0060: disclose ‘The raw volumetric video is divided into three regions’; the ‘projections of visually-perceived native volumetric video’ for a “close”, “intermediate” or “distant” object]; is within a region of interest (e.g. ‘at a distance greater than 100 meters from a capture point’); or a selected object.
Juang does not disclose explicitly the following claim limitations:
wherein the at least one predetermined condition comprises one or more of the following: an amount of motion of the object.
However in the same field of endeavor Challapali discloses the deficient claim as follows: 
wherein the at least one predetermined condition comprises one or more of the following: an amount of motion of the object (i.e. ‘disparity > 7’) [para. 0021: ‘pixels of foreground information will have a larger disparity’].
Juang and Challapali are combinable because they are from the same field of image processing



Regarding claim 25, Juang in view of meets the claim limitations as follows:
The method according to claim 20 further comprising: using the adapted compression parameter for the projection data of the object (e.g. Geometric Shapes 303, Two-Dimensional Shapes 304, Skybox 305) [Fig. 3, 6, 7; para. 0038-0060: disclosing Encode Video 670 for Skybox and Card and Encode Geometric Shapes 680 for Geometric Shapes. See rejection of claim 20 limitations: ‘adapting at least one compression parameter for the projection data; wherein the parameter comprises: a number of bits’].
Juang and Challapali are combinable because they are from the same field of image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Juang and Challapali as motivation to assign different encoding bitrates for close and distant objects so as to overcome limited bandwidth in video conference [Challapali:  para. 0004].


Regarding claim 26, Juang meets the claim limitations as follows:
(i.e. Two-Dimensional Shapes 304) of a three-dimensional object (i.e. 3600 Video) [Fig. 3, 6, 7; para. 0038-0060].


Regarding claim 28 all claim limitations are set forth as claim 20 in the form of an apparatus and rejected as per discussion for claim 20.

Regarding claim 29 all claim limitations are set forth as claim 21 in the form of an apparatus and rejected as per discussion for claim 21.

Regarding claim 30, Juang meets the claim limitations as follows:
The apparatus according to claim 28, wherein the at least one predetermined condition comprises one or more of the following: amount of motion of the object; amount of high frequency components of the object; distance of an object from a viewing point (e.g. Geometric Shapes 303, Two-Dimensional Shapes 304, Skybox 305) [Fig. 3, 6, 7; para. 0038-0060: disclose ‘The raw volumetric video is divided into three regions’; the ‘projections of visually-perceived native volumetric video’ for a “close”, “intermediate” or “distant” object]; whether the object is within a region of interest; or a selected object.




Regarding claim 34 all claim limitations are set forth as claim 26 in the form of an apparatus and rejected as per discussion for claim 26.

Regarding claim 36, all claim limitations are set forth as claim 20 in the form of a non-transient computer readable storage medium comprising code for use by an apparatus and rejected as per discussion for claim 20.

Regarding claim 37, all claim limitations are set forth as claim 21 in the form of a non-transient computer readable storage medium comprising code for use by an apparatus and rejected as per discussion for claim 21.

Regarding claim 38, all claim limitations are set forth as claim 30 in the form of a non-transient computer readable storage medium comprising code for use by an apparatus and rejected as per discussion for claim 30.



Claims 23, 31 and 39 rejected under 35 U.S.C. 103 as being unpatentable over Juang et al. (“Juang”) [U.S Patent Application Pub. 2017/0310945 A1] in view of Challapali et al. (“Challapali”) [US 2002/0051491 A1] further in view of Unger et al. (“Unger”) [US 2014/0184596 A1]


Juang does not disclose explicitly the following claim limitations:
The method according to claim 20 further comprising: assigning more projections to the object according to a content of the object.
However in the same field of endeavor Unger discloses the deficient claim as follows: 
assigning more projections (i.e. project a pixel) to the object according to a content of the object (i.e. texture information) [Fig. 2; para. 0020-0021: project a first pixel to a first location and a second location within texture imagery].
Juang, Challapali and Unger are combinable because they are from the same field of image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Juang, Challapali and Unger as motivation to assign more projections to an object because ‘the projection of the first pixel may be determined as being occluded’ [Unger:  para. 0020].


Regarding claim 31 all claim limitations are set forth as claim 23 in the form of an apparatus and rejected as per discussion for claim 23.

Regarding claim 39, all claim limitations are set forth as claim 23 in the form of a non-transient computer readable storage medium comprising code for use by an apparatus and rejected as per discussion for claim 23.

Claims 24 and 32 rejected under 35 U.S.C. 103 as being unpatentable over Juang et al. (“Juang”) [U.S Patent Application Pub. 2017/0310945 A1] in view of Challapali et al. (“Challapali”) [US 2002/0051491 A1] further in view of Unger et al. (“Unger”) [US 2014/0184596 A1] further in view of obviousness

Regarding claim 24, Juang in view Challapali of meets the claim limitations as follows:
The method according to claim 20 further comprising: using the adapted compression parameter [See rejection 20 limitations: ‘adapting at least one compression parameter for the projection data; wherein the parameter comprises: a number of bits’] in a part of the projection data (e.g. Geometric Shapes 303, Two-Dimensional Shapes 304, Skybox 305) of the object  [Fig. 3, 6, 7; para. 0038-0060: disclosing Encode Video 670 for Skybox and Card and Encode Geometric Shapes 680 for Geometric Shapes].
Juang does not disclose explicitly the following claim limitations:
using the adapted compression parameter in a part of the projection data of the object.
However in the same field of endeavor Unger discloses a plurality of projections to texture imagery for a pixel [Fig. 2, 3: ; para. 0020-0021: project a first pixel to a first location and a second location within texture imagery].
Juang, Challapali and Unger are combinable because they are from the same field of image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Juang, Challapali and Unger as an encoding to a part of the projection data of an object because the object can have different projections one of which may be determined as being occluded [Unger: para. 0020].


Regarding claim 32 all claim limitations are set forth as claim 24 in the form of an apparatus and rejected as per discussion for claim 24.


Claims 27 and 35 rejected under 35 U.S.C. 103 as being unpatentable over Juang et al. (“Juang”) [U.S Patent Application Pub. 2017/0310945 A1] in view of Challapali et al. (“Challapali”) [US 2002/0051491 A1] further in view of Douillard et al. (“Douillard”) [US 10,509,947 B1]

Regarding claim 27, Juang meets the claim limitations as follows:
The method according to claim 20, wherein the projection geometry (i.e. spherical projection) [para. 0038] is one of a cylinder projection surface or a cube projection surface (i.e. Skybox 305) [Fig. 3].
Juang does not disclose explicitly the following claim limitations:
wherein the projection geometry is one of a cylinder projection surface or a cube projection surface.
However in the same field of endeavor Douillard discloses the deficient claim as follows:
[Fig. 1: Project the three-dimensional LIDAR dataset onto a projection shape ‘106’; Fig. 6 shows a cylindrical projection ‘604’ and a cubic projection ‘606’; col. 5, ll. 35-40; col. 15, ll. 1-30].
Juang, Challapali and Douillard are combinable because they are from the same field of image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Juang, Challapali and Douillard as motivation not to limit the projection shape to a particular geometry [Douillard: col. 15, ll. 5-10].


Regarding claim 35 all claim limitations are set forth as claim 27 in the form of an apparatus and rejected as per discussion for claim 27.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/PETER D LE/
Primary Examiner, Art Unit 2488